                  Case 20-35474 Document 9 Filed in TXSB on 11/10/20 Page 1 of 2




                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

In re                                                   §
                                                        §
                                                                                                     No. 20-35474
EAGLE PCO LLC,                                          §
                                                                                                      Chapter 11
                                                        §
                               Debtor.                  §


Judge:    Hon. Eduardo V. Rodriguez                           Parties:   Eagle PCO LLC
Date:     November 12, 2020                                   Atty.:     William P. Haddock
Time:     2:30 p.m.                                           Tel.:      713-528-8555
                                                              Mobile:    713-298-2168


WITNESSES:                                                    Re:        Emergency Motion for Entry of Order
•Michael Cheeseman                                                       (a) Authorizing Payment of Pre-Petition
•Jennifer Black                                                          Wages, Payroll Taxes, Certain Employee
•Witnesses designated by other parties                                   Benefits, and Related Expenses and
•Witnesses needed for rebuttal whose testimony                           (b) Directing Banks to Honor Related Pre-
cannot be reasonably anticipated prior to the                            Petition Transfers (ECF no. 49)
hearing




                                                EXHIBIT LIST


 No.                         Description                            Oﬀered           Objection       Admitted

  1      Payroll Summary Report – 10/19/2020 Run

  2      Payroll Summary Report – 11/2/2020 Run

  3      Operating Account Reconciliation

  4      Payroll Account Reconciliation

         Exhibits designated by other parties

         Exhibits needed for rebuttal which cannot be
         reasonably identified prior to the hearing



                                                    Page 1 of 2
                  Case 20-35474 Document 9 Filed in TXSB on 11/10/20 Page 2 of 2




                                                                    Respectfully Submitted,

                                                                    Pendergraft & Simon, LLP

                                                                    /s/ William P. Haddock
                                                                    William P. Haddock
                                                                    Texas Bar No. 00793875
                                                                    S.D.Tex. Adm. No. 19637
                                                                    2777 Allen Parkway, Suite 800
                                                                    Houston, Texas 77019
                                                                    Tel. (713) 528-8555
                                                                    Fax. (713) 868-1267

                                                                    Proposed Counsel for Eagle PCO LLC




                                                  Certificate of Service

I hereby certify that a true and correct copy of the above Exhibit List has been served on the following counsel/par-
ties of record in accordance with the Fed. R. Bankr. P. 9013, BLR 9013 and local rules for ECF service on this 10th
day of November 2020:

 Counsel/parties appearing via ECF:

         Drew McManigle, Subchapter V Trustee
         Alicia Lenae Barcomb, Counsel for the U.S. Trustee
         Hector Duran, Counsel for the U.S. Trustee
         Oﬃce of the U.S. Trustee

                                                                    /s/ William P. Haddock
                                                                    William P. Haddock




                                                          Page 2 of 2
